Citation Nr: 1604114	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service-connected disability pension.



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The appellant had active service from August 1982 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 administrative denial by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA file.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service connected pension benefits, based upon qualifying wartime military service, have not been met.  38 U.S.C.A. § 1521 (2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to a non-service-connected pension.  Non-service connected pension is generally payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521.  A threshold requirement for entitlement to a non-service connected pension requires that the claimant have 90 or more days of service during a period of war.  38 U.S.C.A. § 1521.  

The appellant's DD214 does not show that he served during a period of war.  The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  See 38 C.F.R. § 3.2.  He claims that the invasion of Grenada was a military campaign and should be considered war-time service.  However, Congress defines the periods of war, and VA has no authority to disregard these determinations. 

The appellant asserts that he should be entitled to a pension as an honorably discharged veteran of the armed forces, and because he is permanently and totally disabled.  While the Board is grateful for his military service, and sympathetic to the problems that his diabetes, peripheral neuropathy, and hypertension cause, the Board is bound by the law.  Pension may only be awarded where the claimant has qualifying wartime service.  Furthermore, the Board emphasizes that such service is a threshold requirement for pension eligibility.  Even if the appellant's medical conditions render him completely disabled, he must still have had wartime service in order to receive pension benefits.  Because he does not have the threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's Duties to Notify and Assist

Generally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

However, the facts pertaining to the issue whether the appellant has qualifying service during a period of war are not in dispute and the appeal must be denied as a matter of law.  Thus, the VCAA is not applicable to the issue on appeal. Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

	


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to non-service-connected disability pension is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


